      Case 2:17-cv-00822-DLR Document 287 Filed 12/14/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Talonya Adams,                                     No. CV-17-00822-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Arizona Senate,
13                  Defendant.
14
15
16          Before the Court is the Arizona Senate’s (the “Senate”) motion for determination of

17   damages at second jury trial, which is fully briefed. (Docs. 279, 285, 286.) The Senate’s
18   motion is granted for the following reasons.1

19          This matter was tried before a jury, which found in favor of Ms. Adams on both her

20   discrimination claim and her retaliation claim. The jury returned one combined damage
21   award for both claims. On March 24, 2020, the Court granted the Senate’s motion for new
22   trial on Ms. Adams’ retaliation claim because, despite the jury’s verdict, a review of the

23   trial record showed that Ms. Adams had not presented the evidence necessary to prevail on

24   her retaliation claim at trial. The Court explained that the jury could not properly find for

25   Ms. Adams on that claim because she had not presented evidence at trial that she

26
27
            1
              The Senate’s request for oral argument is denied because oral argument will not
28   help the Court resolve the motion. See Fed. R. Civ. P. 78(b); LRCiv. 7.2(f); Lake at Las
     Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d 724, 729 (9th Cir. 1991).
      Case 2:17-cv-00822-DLR Document 287 Filed 12/14/20 Page 2 of 4



 1   complained to her employer about race or sex discrimination in terms of pay—the specific
 2   protected activity providing the basis for her retaliation claim. (Doc. 265.)
 3          The question facing the Court is how to apportion damages awarded by the jury for
 4   emotional distress and/or loss of enjoyment of life for both claims, jointly, when only one
 5   claim was supported by the evidence. During the September 22, 2020 conference, the
 6   Court asked the parties to file briefs addressing how to determine damages at the second
 7   trial.2 The Senate submitted its damages motion on October 16, 2020. (Doc. 279.) The
 8   motion is now ripe.
 9   I. Compensatory Damages
10           Because the jury’s compensatory damages award does not describe the amount
11   attributable to each claim, the Court must vacate the entire award. See Bone v. Refco, Inc.,
12   774 F.2d 235, 242 (8th Cir. 1985) (vacating entire general damages verdict and remanding
13   for new trial where the court could not determine “how much of the award was predicated”
14   on an erroneously submitted claim); Okeke v. N.Y. & Presbyterian Hospital, 275 F. Supp.
15   3d 470, 487 (S.D.N.Y. 2017) (vacating entire general damages award after the court
16   ordered a new trial on the plaintiff’s termination claims because “the jury did not
17   distinguish between emotional distress resulting from the [p]laintiff’s termination” versus
18   other claims). The Court must therefore retry the entire damages issue at the second trial.
19          Procedurally, at the second trial, the jury will be told that the Senate has been found
20   liable on Ms. Adams’ race and sex discrimination claim and that their sole responsibility
21   as to that claim is to fix damages in connection with it. See Okeke, 275 F. Supp. 3d at 487.
22   As to the retaliation claim, the jury will be told that it is to determine both the liability and
23   damages issues in their entirety. In other words, at the retrial, the jury will first decide
24   whether Ms. Adams has established liability on her retaliation claim. If the jury finds the
25   Senate liable, the jury must then determine Ms. Adams’ damages for the retaliation claim.
26
            2
              Ms. Adams spends a significant portion of her response arguing that the Senate’s
27   motion should be denied because it constitutes an untimely motion for reconsideration.
     (Doc. 285 at 4-7.) Ms. Adams is mistaken. The Court specifically directed the parties to
28   brief the damages issue at the September 22, 2020 conference. The Senate’s motion does
     not constitute a motion for reconsideration.

                                                   -2-
      Case 2:17-cv-00822-DLR Document 287 Filed 12/14/20 Page 3 of 4



 1   However, regardless of the jury’s conclusion as to Ms. Adams’ retaliation claim, the jury
 2   is also responsible for deciding the damages to be awarded for Ms. Adams’ discrimination
 3   claim.
 4   II. Back Pay
 5            Because Ms. Adams’ post-termination portion of her back pay award (Doc. 219)
 6   stems from her retaliation claim, the Court must vacate the post-termination portion of its
 7   back pay award.3 See Okeke, 275 F. Supp. at 487 (vacating back pay award arising from
 8   the plaintiff’s discriminatory termination claims after the court granted a new trial on those
 9   claims). Contrary to Ms. Adams’ contention, the Seventh Amendment does not give her
10   the right to have the post-termination back pay amount determined by the jury at the second
11   trial. See Lutz v. Glendale Union High Sch., Dist. No. 205, 403 F.3d 1061, 1069 (9th Cir.
12   2005) (citing Albemarle Paper Co. v. Moody, 422 U.S. 405, 415-16 (1975)) (“[T]here is
13   no right to have a jury determine the appropriate amount of back pay under Title VII . . .
14   Instead, back pay remains an equitable remedy to be awarded by the district court in its
15   discretion.”). However, should Ms. Adams prevail on her retaliation claim at the second
16   jury trial, the Court will reinstate its original post-termination back pay award.
17            IT IS ORDERED that the Senate’s motion for determination of damages at second
18   jury trial (Doc. 279) is GRANTED.
19            IT IS FURTHER ORDERED that the jury’s compensatory damages award,
20   capped at $300,000, is VACATED. The jury will determine a new compensatory damages
21   award at the second trial, to be capped at $300,000.
22   ///
23   ///
24   ///
25
26
27
28           The Court’s pre-termination damages award—$38,693.48 in back pay and
              3
     approximately $ 4,900.00 in pre-termination benefits—is unaffected by the Court’s ruling.

                                                 -3-
      Case 2:17-cv-00822-DLR Document 287 Filed 12/14/20 Page 4 of 4



 1          IT IS FURTHER ORDERED that the Court’s post-termination portion of its back
 2   pay award, in the amount of $10,000, is VACATED. Should Ms. Adams prevail on her
 3   retaliation claim at the second trial, the award shall be reinstated.
 4          Dated this 14th day of December, 2020.
 5
 6
 7                                                  Douglas L. Rayes
                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
